Chief Justice Robertson
delivered the Opinion of the Co nit
This is an action of assault and battery, instituted by Samuel Tribble, Sr. fora battery by William Frame, Jr. and others, in the same affray described in Tribble et al. vs. Frame, (supra.) Upon issues like those made up in that case, the jury, *619in this case, found a verdict for the defendants, and judgment was rendered accordingly, after a motion for a new trial had been overruled.
Monroe and Haggin> for plaintiffs] -Hctp$on¡ fpr defendants.
For the reasons given in the case referred to, we. are of the opinion that the defendants were wrongful assailants, according to legal deductions from the facts as we are disposed to think they ought to have been considered by the jury. And, therefore,we think the plaintiff was entitled to a new trial.
Wherefore, the judgment is reversed, and the cause-, remanded for a new trial.